Name: Council Decision (EU) 2018/1194 of 21 June 2018 on the conclusion, on behalf of the Union and of the Member States, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe;  Asia and Oceania;  cooperation policy
 Date Published: 2018-08-23

 23.8.2018 EN Official Journal of the European Union L 214/1 COUNCIL DECISION (EU) 2018/1194 of 21 June 2018 on the conclusion, on behalf of the Union and of the Member States, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and Articles 207 and 209, in conjunction with Article 218(6)(a) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision (EU) 2017/1567 (1), the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Protocol) was signed on 17 July 2017, subject to its conclusion at a later date. (2) As regards matters falling within the competence of the European Atomic Energy Community, the conclusion of the Protocol is subject to a separate procedure. (3) The Protocol should be approved on behalf of the Union and of the Member States, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, to take account of the accession of the Republic of Croatia to the European Union (2), is hereby approved on behalf of the Union and of the Member States. Article 2 The President of the Council shall, on behalf of the Union and the Member States, give the notification provided for in Article 4(1) of the Protocol (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 21 June 2018. For the Council The President B. PETKOV (1) Council Decision (EU) 2017/1567 of 8 June 2017 on the signing, on behalf of the Union and of the Member States, and provisional application of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 238, 16.9.2017, p. 1). (2) The text of the Protocol has been published in OJ L 238 of 16.9.2017 together with the decision on signing. (3) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.